Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al (US 9185273).
Regarding claim 1, Beck et al discloses an apparatus comprising: a first photodiode to generate a first charge in response to incident light (col.3, lines 28-33; D1); a second photodiode to generate a second charge in response to the incident light (col.3, lines 28-33; D2); a quantizer (col.2, lines 8-10); a memory (col.2, line 11; col.2, lines 38-40; Fig.1); a controller configured to: control the quantizer to perform a first quantization operation and a second quantization operation of the first charge to generate, respectively, a first digital output and a second digital output (col.5, lines 61-67; col.6, lines 5-7; Fig.5), the first quantization and the second quantization operations being associated with different intensity ranges (col.3, lines 28-33; col.6, lines 15-31); store one of the first digital output or the second digital output in the memory (Fig.1); control the quantizer to perform a third quantization operation of the second charge to generate a third digital output, the third quantization operation being associated with a different intensity range from at least one of the first quantization operation or the second quantization operation (col.6, lines 33-53; Fig.5); and store the third digital output in the memory (Fig.1).  Although Beck et al discloses the use of a memory (col.2, line 11; col.2, lines 38-40; Fig.1), it does not specifically mention the use of first and second memory banks.  However, the specific configuration utilized to store detected signals into memories would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  Regarding claims 18 and 20, these method claims are inherently disclosed by the device of Beck et al and are rejected in view of the similar reasons set forth with respect to the apparatus claim 1.
Regarding claims 2-3, the specific circuit elements and the specific arrangement utilized to arrange the circuit elements would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.
Regarding claims 18 and 20, these method claims are inherently disclosed by the device of Beck et al and are rejected in view of the similar reasons set forth with respect to the apparatus claim 1.
Allowable Subject Matter
Claims 4-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-7, the prior art fails to disclose or make obvious an apparatus comprising, in addition to the recited features of a first photodiode, a second photodiode, a quantizer, a first memory bank, a second memory bank and a controller, the details and functions of a charge sensing unit, a first transfer switch, a second transfer switch and the controller in the manner recited in claim 4.  Regarding claims 8-10, the prior art fails to disclose or make obvious an apparatus comprising, in addition to the recited features of a first photodiode, a second photodiode, a quantizer, a first memory bank, a second memory bank and a controller, the details and functions of a charge sensing unit, a second charge sensing unit, a first transfer switch, a second transfer switch and the controller in the manner recited in claim 8.  Regarding claims 11-14, the prior art fails to disclose or make obvious an apparatus comprising, in addition to the recited features of a first photodiode, a second photodiode, a quantizer, a first memory bank, a second memory bank and a controller, the details and functions of a first group of photodiodes, a second group of photodiodes and the controller in the manner recited in claim 11.  Regarding claim 15, the prior art fails to disclose or make obvious an apparatus comprising, in addition to the recited features of a first photodiode, a second photodiode, a quantizer, a first memory bank, a second memory bank and a controller, the details and functions of a third memory bank and the controller in the manner recited in claim 15.  Regarding claims 16-17, the prior art fails to disclose or make obvious an apparatus comprising, in addition to the recited features of a first photodiode, a second photodiode, a quantizer, a first memory bank, a second memory bank and a controller, the details and functions of a third photodiode and the controller in the manner recited in claim 16.  Regarding claim 19, the prior art fails to disclose or make obvious a method comprising, in addition to the recited features of claim 18, the features of transferring first overflow charge of the first charge from the first photodiode, after the first photodiode saturates, to a capacitor; controlling the quantizer to measure, based on a first voltage, a time of saturation of the capacitor; controlling the quantizer to measure, based on the first voltage, a quantity of the first overflow charge; transferring second residual charge of the second charge from the second photodiode to the capacitor; and controlling the quantizer to measure, based on a second voltage, a quantity of the second residual charge in the manner recited in claim 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878